         Case 1:19-cv-09699-MKV Document 23 Filed 05/20/20 Page 1 of 2




                                                   600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                             SAMUEL G. DOBRE
                                                                                                sdobre@bsk.com
                                                                                                 P: 646.253.2320
                                                                                                 F: 646.253.2377
May 20, 2020

VIA ELECTRONIC CASE FILING                                   USDC SDNY
Hon. Mary Kay Vyskocil, U.S.D. J.                            DOCUMENT
Southern District of New York                                ELECTRONICALLY FILED
Daniel Patrick Moynihan                                      DOC #:
United States Courthouse                                     DATE FILED: 5/21/2020
500 Pearl Street
New York, New York 10007-1312

               Re:     Rogers v. Ben & Sans Concepts LLC d/b/a Ratatouille et al
                       Civil Action No. 1:19-cv-9699

Dear Judge Vyskocil:

        Please be advised that we represent Defendants Ben & Sands Concepts LLC d/b/a
Ratatouille and 596 Third Avenue, LLC, in the above-captioned action. Due to the ongoing
health crisis caused by the COVID-19 pandemic, and the tumultuous economic effects it is
causing to virtually all businesses open to the public, including the restaurant involved in this
matter which has been closed indefinitely, counsel for all parties hereby respectfully request that
the Court grant another thirty (30) day stay of all deadlines in this matter. The parties will pursue
further settlement discussions and appear close to reaching a settlement.

        The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this request.

       If this meets with Your Honor’s approval, the Parties respectfully request you please “So
Order” where indicated below.

Respectfully Submitted,

BOND, SCHOENECK & KING, PLLC                                     SO ORDERED


                                                                ______________________________
Samuel G. Dobre                                                    Hon. Mary Kay Vyskocil

                                                                 Dated: 5/21/2020
                                                                 New York, New York



                                                                                                 172003.1 5/20/2020
       Case 1:19-cv-09699-MKV Document 23 Filed 05/20/20 Page 2 of 2




cc:   Bradly Marks, Esq.
      THE MARKS LAW FIRM, PC
      Attorney for Plaintiff
      175 Varick Street, 3rd Floor
      New York, NY 10014
      (646) 770 - 3775




                                     2                      172003.1 5/20/2020157659.2
